MEMORANDUM OPINION AND ORDER

SHADUR, Senior District Judge.
Joseph Filec (“Filec”) has tendered a self-prepared Complaint, utilizing the form provided by the Clerk’s Office for employment discrimination lawsuits under Title VII of the Civil Rights Act of 1964. Filec asks (1) for leave to proceed without payment of the filing fee and (2) for the appointment of a lawyer to represent him. For the reasons stated in this memorandum opinion and order, Filec’s first motion is granted in part and denied in part, while his second motion is denied at this time.
Filec complains that he was discriminated against by Chicago Transit Authority (“CTA”) in being denied the opportunity to return to work on February 11, 1993 — a refusal that he says violated both the Americans with Disabilities Act of 1990 and the Age Discrimination in Employment Act of 1967. Filec’s financial statement shows that he is unemployed and is receiving $911 monthly in Social Security disability benefits. In that respect it is a close question whether he does or does not qualify to be excused from paying the $120 filing fee, but this Court gives him the benefit of the doubt and grants him leave to proceed in forma pauper-is.
That however does not carry over to the appointment of counsel to represent Filec. Although this Court of course recognizes that he cannot afford to pay a lawyer’s regular hourly rates, this Court is equally well aware that there are lawyers who are *168willing to undertake meritorious employment discrimination cases on a contingent basis. Filec’s Motion for Appointment of Counsel does not really set out the nature and extent of his efforts to obtain a lawyer to represent him, and the brief statement that he does make there is insufficient to justify this Court’s imposition of that responsibility and burden on a member of this District Court’s trial bar. Accordingly that motion is denied — at least for the present.
To return to the grant of leave to Filec to proceed without payment of the filing fee, this Court is entitled to review his Complaint to determine whether it is “frivolous” in the legal sense defined in Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989) and most recently reconfirmed in Denton v. Hernandez, — U.S. -, ---, 112 S.Ct. 1728, 1733-34, 118 L.Ed.2d 340 (1992). For that purpose it can distinguish among the numerous proposed defendants. In that respect:
1. There is no legal warrant for Filec’s joining EEOC as a defendant just because he is disgruntled with its denial of his claim in conjunction with its issuance of a right-to-sue letter. Accordingly leave is not granted to proceed against EEOC, and no summons is to issue as against it.
2. Filec also seeks to name 11 CTA employees in addition to CTA itself as defendants. There is substantial disagreement among the judges in this District Court as to whether employees of a corporate employer may themselves be sued as an “employer” under the employment discrimination statutes. But even where such suits are deemed permissible, naming of the numerous individuals would not be permitted in the situation that is set out in Filec’s Complaint — if he is entitled to relief, it would be readily available from CTA itself.
Accordingly Filec’s grant of leave to proceed without payment of the filing fee is limited to suit against CTA alone, and that is the only summons that will issue.